Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 1 of 23




                      UNITED STATES DISTRICT COURT FOR
                      THE SOUTHERN DISTRICT OF FLORIDA
                          CASE NOS. 19-20447-CR-SINGHAL
                                    21-20161-CR-SIGNHAL

  UNITED STATES OF AMERICA,

   vs.

  BENJAMIN RAFAEL,
  ___________________________________/

             BENJAMIN RAFAEL’S SENTENCING MEMORANDUM
                AND MOTION FOR DOWNWARD VARIANCE

         Benjamin Rafael, through counsel, respectfully submits this Sentencing

  Memorandum, in which he seeks to demonstrate to the Court that a reasonable

  sentence to address both cases would be a 30-month sentence, with 15 months to be

  served in custody and 15 months of home confinement, community service, and a

  term of supervised release.

                                   INTRODUCTION

         There is no question that Ben has made some poor decisions in his life. At the

  time of the underlying case, Ben, a 25-year-old young man, was a low-ranking bank

  employee. He was manipulated by sophisticated criminals in this case, which led to

  an enormous fraud. Although the parties agree that his role in this fraud was

  minimal, that recognition does not adequately take into account the other § 3553

  factors, which all demonstrate that a significant downward variance from the low

  end of the agreed upon sentencing guidelines of 63 months is warranted. As far as

  the second case, Ben failed to check the correct box when asked if had been


                                    MARKUS/MOSS PLLC
                                            1
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 2 of 23




  convicted of a crime on the PPP/EIDL applications. He did not falsify bank or

  employment records, nor in any other way did he seek to defraud the government

  with materially false documents. He immediately accepted responsibility, waived

  indictment, and pleaded guilty.

        In addition to exploring these two cases in more detail, this memo will

  attempt to go through some of the more important § 3553 factors, which include:

        •   Ben’s role in the underlying offense is minimal. Not only was he
            used by the much more culpable defendants. He made $60,000 in this
            case, compared to the tens of millions his co-defendants made. Of the long
            running 6-year conspiracy, his involvement was for a short, limited time
            of not more than six months.

        •   The loss amount in both cases greatly overstates Ben’s culpability.
            Despite only profiting $60,000, Ben is being held accountable for the
            entire loss, between $25 and $60 million. Both the sentencing guidelines
            and the plea agreement in this case provide for a downward variance
            based on this overrepresentation. U.S.S.G. 2B1.1, Application Note 21(C);
            Benjamin Rafael Plea Agreement ¶ 12 [D.E.52]. The same is true with the
            PPP/EIDL case. Ben was approved for $120,000 in relief funds, but only
            received $28,000. Ben’s case represents one of, if not the smallest loss
            amount prosecuted in the country for PPP/EIDL fraud, especially
            considering there were no aggravating factors present. Even the
            Guidelines recognize that there are cases where loss is not a good measure
            of culpability. See U.S.S.G. 2B1.1, n. 22(C) (explaining that “there may be
            cases in which the offense level determined under the guidelines
            substantially overstates the seriousness of the offense.”)

        •   Ben compares favorably to other similar cases. Both in this District
            and around the country, there have been similar schemes resulting in
            huge losses. More culpable defendants in those cases provide a good
            reference point for Ben’s case. For example, in the Rothstein case, two
            *much* more culpable co-defendants received sentences of 30 months
            before cooperation credit. Frank Spinosa (14-cr-60257-Bloom), a TD Bank
            executive who intentionally misled investors to the tune of $1.4 billion,
            was sentenced to 30 months. The experienced and sophisticated 54-year-
            old executive held a much higher position than Ben, made more money
            than Ben, and was much more involved than Ben. Similarly, Michael
            Szafranski (15-cr-60010-Dimitrouleas), who verified $200 million worth of


                                    MARKUS/MOSS PLLC
                                            2
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 3 of 23




            Rothstien’s transactions and made millions of dollars received 30 months
            before cooperation (which was later reduced to 20 months). As for the
            PPP/EIDL case, unlike every other charged defendant encountered, Ben
            did not falsify corporate records or bank statements, lie about the number
            of employees, or otherwise misuse the funds for frivolous or wasteful
            purposes inconsistent with the CARES Act. He merely was trying to
            contribute to caring for his family in the worst economic conditions in the
            past 100 years.

        •   Ben is a devoted full-time, stay-at-home dad. His family desperately
            needs his continued paternal support, which allows his wife to be the sole
            financial provider while Ben serves as the primary caregiver for their one-
            year-old son. Any significant period of incarceration will detrimentally
            impact Ben’s family and its well-being. Ben is a 31-year-old first-time,
            non-violent offender, who has otherwise led an exemplary life. Ben and his
            wife are now young parents to their first child, which will necessitate
            Ben’s time and attention as a parent and caregiver. Even knowing about
            the offense, he enjoys the support of his family, friends, and professional
            colleagues.

        •   Ben’s cooperation was substantial.            Ben immediately accepted
            responsibility in this case, without even seeing discovery. He was
            debriefed prior to and after being charged. He agreed to testify. And he
            agreed to pay restitution in any amount that he could.

        At the sentencing hearing, we will provide more detail for the Court. Below,

  we will outline some of these factors for the Court’s consideration.

                    ADDITIONAL SUPPORTING RESOURCES

        In a separate filing, we provide the Court with 20 letters written by Ben’s

  friends and family, which attest to his extraordinary character. See Exhibit A,

  Compendium of Letters in Support of Benjamin Rafael.

       PROCEDURAL BACKGROUND AND SENTENCING GUIDELINES

        Ben pleaded guilty to Conspiracy to Commit Wire Fraud (18 U.S.C. § 1349).

  [D.E. 52]. The agreed upon total offense level, 25, with a criminal history category of




                                     MARKUS/MOSS PLLC
                                             3
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 4 of 23




  I, equates to an advisory sentencing guideline range of 63-78 months. 1 In the

  PPP/EIDL case, Ben pleaded guilty to 18 U.S.C. § 1014 and scored at a level 15,

  which corresponds to a guideline range of 18-24 months. [D.E. 18]. We have moved

  to consolidate these cases for sentencing.

                                 DOWNWARD VARIANCE

            We respectfully urge the Court to vary below the advisory guideline range

  and impose a sentence of 30 months incarceration, with 15 months to be served in

  custody and 15 months to be served in home confinement, as well as community

  service, and a term of supervised release, which is sufficient – but not greater than

  necessary – to satisfy the factors outlined in 18 U.S.C. § 3553(a). See Kimbrough v.

  United States, 552 U.S. 85, 101 (2007).

       I.      THE NATURE AND CIRCUMSTANCES OF THE OFFENSE
                 A. Ben’s Role in the Underlying Offense is Minimal

            It is of critical importance to note that Ben did not start out as a member of

  this conspiracy, which was in operation for years before Ben was recruited. Ben’s

  entire involvement in this case was for approximately four months in 2015. With

  an official job title of Personal Banker, Ben was one position above bank teller. At

  the time of the offense, he had only been working at the bank for a few months. His

  day-to-day duties involved opening and closing personal and business accounts,

  sending wire transfers, drawing cashier’s checks, and otherwise fulfilling



  1
   This is the guideline range assuming that Ben receives credit for acceptance of
  responsibility. We understand that the government has not yet taken a position on
  whether it will agree to acceptance of responsibility in light of Ben’s second case. We
  filed an objection concerning this issue.

                                       MARKUS/MOSS PLLC
                                               4
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 5 of 23




  ministerial duties. Ben did not have the power to access Wells Fargo’s brokerage

  accounts, which were for high-dollar account holders.

        In early 2015, by shear bad luck, Ben happened to be the person available to

  help Mr. McConley open several personal and business accounts at the time he

  walked into the Brickell Wells Fargo branch. Over the next couple months, Mr.

  McConley would come by the branch on a daily basis, sometimes multiple times in

  one day, to have Ben send wires, confirm wires were received and deposit checks.

  Through these almost daily interactions, Ben and Mr. McConley became well

  acquainted, and soon were friends. What is more, Mr. McConley began to treat Ben

  to expensive lunches, dinners, happy hours and generally exposed him to a world of

  luxury and wealth he had never experienced before. Ben was in awe, to say the

  least. In late February 2015, Mr. McConley invited Ben, his wife, and some other

  individuals to fly aboard a private jet to enjoy the weekend in Las Vegas as his

  guests—Mr. McConley reportedly even flew the plane himself.

        Ben recalls that it was right around the date of this trip that Mr. McConley

  and his partner Mr. Van Eman began to ask more of Ben than was legal. The favors

  first started out small, i.e., to confirm a wire transfer that was in actuality not yet

  completed. But over the course of the next few months, until late June of 2015, the

  requests became more substantial and came to include lies on Wells Fargo

  letterhead and via his employee email.

        McConley and Van Eman knew Ben was inexperienced and unsophisticated,

  so they ensured they obtained what they needed from him by sending verbatim



                                     MARKUS/MOSS PLLC
                                            5
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 6 of 23




  what they wanted written, or already had their own letter prepared for Ben to sign

  or send from his Wells Fargo email account. Once Ben was fired from Wells Fargo in

  June of 2015, he held very limited utility for his co-conspirators as he could no

  longer send official Wells Fargo emails. Accordingly, they continued the conspiracy

  in a different direction without his involvement.

        For his participation in the conspiracy, co-defendants Jason Van Eman and

  Ben McConley paid Ben $60,000, a microscopic drop in the bucket when compared

  to the loss amount Ben has accepted. In fact, it represents only 1% of the total

  fraud. There was never a quid-pro-quo arrangement wherein Ben agreed to sign a

  letter or send an email in exchange for a particular payment. Rather, Ben, in his

  youthful naiveté, indulged these requests by his co-defendants because he was

  impressed with their apparent success and wanted to find an inroad to the same.

  Unfortunately, by the time Ben saw the error of his ways, it was too late, and he

  was in too deep.

        Regarding the PPP/EIDL loan applications, we would like to underscore that

  Ben did not doctor or otherwise alter his supporting application documents. Almost

  universally, PPP/EIDL prosecutions involve aggravating factors absent here,

  including but limited to: fraudulently stating the number of employees or payroll

  amounts; submitting phony bank statements; submitting fake tax documents;

  creating bogus or use of defunct companies; or using stolen identities or aliases. The

  preceding factors are the standard hallmarks of PPP/EIDL fraud cases. Ben’s only

  crime here is checking ‘no’ on the box asking whether he had been arrested. Not



                                    MARKUS/MOSS PLLC
                                            6
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 7 of 23




  only are there no aggravating factors present, Ben’s loss amount reflects the lowest

  prosecution to date—that we could find.

           Although PPP/EIDL prosecutions are a fairly recent phenomenon, there have

  been numerous sentencings of late, which the Court may find illustrative. As

  mentioned above, research did not elicit a single PPP/EIDL prosecution involving a

  lower loss amount. Loss amounts in these cases typically range from a few hundred

  thousand dollars to many, many millions.

           For example, out of Virginia, defendant Monika Jaworska2 pleaded guilty to

  an 18 U.S.C. § 371 count and agreed with the government that she defrauded

  victims of at least $1,448,500 dollars. [D.E. 91]. Per her stipulated proffer, she and

  a related defendant submitted fraudulent PPP loan applications for four separate

  businesses wherein they made materially false representations as to: the number of

  employees employed by the businesses; payroll of the businesses; business

  addresses; employment taxes paid; purpose of the sought funds; and false tax

  returns. In total, 14 fraudulent loan applications were filed seeking over $6.5

  million dollars. Id. $1,438,000 was actually disbursed by the victim banks. Judge

  Hilton sentenced Ms. Jaworska to time served (3 months incarceration) and ordered

  she repay $220,573 in restitution. With respect to her co-conspirator, Tarik Jaafar,3

  Judge Hamilton sentenced Mr. Jaafar to 12 months imprisonment and ordered he

  repay $220,573 in restitution.




  2   20-cr-180 E. Dist. VA
  3   20-cr-185 E. Dist. VA

                                     MARKUS/MOSS PLLC
                                             7
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 8 of 23




        In the case of United States v. Robert Hamilton, 20-CR-196, E.D. Wis., Mr.

  Hamilton acknowledged that he allowed a co-conspirator to fraudulently inflate his

  company’s payroll on a PPP loan application to $62,000 per month. [D.E. 38]. The

  application also contained fraudulent tax information. As a result of these

  fraudulent misrepresentations, Mr. Hamilton and his co-conspirators caused the

  victim bank to disburse $155,000 dollars to his company, which is five times the

  amount Ben received. Judge Ludwig sentenced Mr. Hamilton to six months

  imprisonment and ordered restitution in the amount of $155,000. Mr. Hamilton’s

  co-defendant, Samuel Davis, also received six months imprisonment.

        The preceding cases reflect some of the lowest loss amounts for PPP/EIDL

  prosecutions, which far overshadow Ben’s intended loss amount, and his actual loss

  of $28,000. All the preceding cases involve fraudulent documents that overstated

  employees, payroll, and taxes. Ben did not do any of those things.

               B. The Loss Amount in Both Cases Greatly Overstates Ben’s
                  Culpability

        We move the Court for a downward departure, pursuant to U.S.S.G. § 2B1.1,

  Application Note 21(C), which states, “[t]here may be cases in which the offense

  level determined under this guideline substantially overstates the seriousness of

  the offense. In such cases, a downward departure may be warranted.”

        The Ninth Circuit in United States v. Edwards, 595 F.3d 1004, 1010, 1018

  (9th Cir. 2010), upheld a probationary sentence far below the guideline range as

  substantively reasonable in a bankruptcy fraud case where the sentencing judge

  stated that the guideline range calculated using intended loss “overstated the


                                    MARKUS/MOSS PLLC
                                            8
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 9 of 23




  circumstances” of the defendant’s case, despite having a prior conviction for making

  false statements to Arizona financial institutions.

          Just like in Edwards, the loss amount significantly overstates Ben’s

  culpability in this case and a downward departure pursuant to U.S.S.G. § 2B1.1,

  Application Note 21(C), is appropriate because it was co-defendant Jason Van Eman

  who drafted the fraudulent bank letters to victims. Ben simply “copied and pasted”

  the language Van Eman directed him to use and forwarded the letters along. At

  times, Ben’s contribution to the conspiracy consisted of little more than an e-mail

  stating, “I confirm” following various misrepresentations to investors by Van Eman

  and McConley. In short, he was at the bottom of the pyramid in terms of planning,

  direction, knowledge, understanding, profit, and conduct. Unlike the leaders, he did

  not devise this scheme, run the fraud, or otherwise assert any decision-making

  authority. Because he lacked knowledge of the entire scope for the conspiracy and

  profited close to nothing (unlike his co-conspirators), he is plainly the least culpable

  of those involved in this case. The conspiracy existed long before Ben’s involvement

  and continued long after his withdrawal. It is also worth highlighting that in many

  ways, Ben (a 25-year-old, young and unsophisticated entry-level employee), was

  used by the much more sophisticated criminals in this case. These are all facts

  which demonstrate Ben not only deserves a 4-level minimal participant adjustment

  under U.S.S.G. § 3B1.2, comment. (n.3(A)), but also a departure under U.S.S.G. §

  2B1.1




                                     MARKUS/MOSS PLLC
                                             9
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 10 of 23




         Application Note 21(C) of U.S.S.G. § 2B1.1 is also applicable to the PPP/EIDL

   case. To reiterate, Ben never sought a specific amount of money; he submitted an

   application with real and accurate numbers, and the government system generated

   a loan approval amount. The number generated by the computer program is what

   the government considers to be intended loss. In actuality, Ben obviously could not

   have intended a loss of that amount because the government algorithm generated

   the amount after he input his real numbers. While we sought to limit the scope of

   loss to the amount disbursed to Ben (actual loss), the government insisted he accept

   responsibility for the higher loss amount, which he did.

         Although Ben acquiesced this request, we think it appropriate the Court take

   into account how loss in this case was calculated. Just like in the Edwards case

   discussed above, the loss amount in the PPP/EIDL case significantly overstates

   Ben’s culpability and a downward departure pursuant to U.S.S.G. 2B1.1,

   Application Note 21(C), is warranted.

         Although the PPP/EIDL case occurred during the pendency of the underlying

   case, we again place those facts into context. As a record small business owner, Ben

   was bombarded by bank representatives inviting him to apply for PPP/EIDL relief

   funds. Being without consistent work and having recently had a baby, Ben

   thoughtlessly applied. The impact from his involvement in the criminal case on the

   PPP/EIDL loan application was not apparent to Ben on its face; he simply checked

   the electronic boxes and submitted his bank and incorporation records. Based upon

   the information he provided—which was all true and correct save for arrest



                                     MARKUS/MOSS PLLC
                                            10
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 11 of 23




   history—the algorithm generated a loan amount. Ben did not request a specific

   amount of money. The decision of how much of a loan to approve was entirely based

   on his financial statement. And while the automated system approved Ben for a

   total of $121,500 dollars between six loans, he only received $28,000 dollars. In fact,

   Ben rejected receiving more money despite being approved for it. As a struggling

   full-time parent, Ben simply thought he was taking part in a government program

   that would help his family get through the toughest economic conditions of the past

   century.

          II.   BEN COMPARES FAVORABLY TO OTHER SIMILAR CASES

         There are similar cases worth comparing to this matter. For example, Frank

   Spinosa, a defendant sentenced in the infamous Scott Rothstein case, which

   involved a $1.5 billion dollar Ponzi scheme fraud. Mr. Spinosa was a Vice President

   for TD Bank, and in that capacity, he worked with Rothstein to send letters to

   investors to assure them that funds were available at the bank. See Spinosa Factual

   Proffer, p. 3, ¶ 3.   Mr. Spinosa also attended meetings with investors as Mr.

   Rothstein’s banker, where he assuaged investor concerns and reassured them that

   Mr. Rothstein was in good standing with the bank. Id. Spinosa was much more

   senior (and sophisticated) than Ben and the fraud was much more far-reaching.

   Spinosa was sentenced to 30 months imprisonment. Both in terms of role due to

   banking title and the scope of the fraud, Mr. Spinosa deserved significantly more

   punishment than Ben, a lowly personal banker who could not even check brokerage

   account balances.



                                      MARKUS/MOSS PLLC
                                             11
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 12 of 23




         An additional comparable defendant is that of Michael Szafranski, another

   Rothstein case (15-cr-60010-Dimitrouleas). According to his factual proffer [D.E.

   46], Mr. Szafranski was a registered investment advisor who operated a purportedly

   independent third-party verifier for transactions involving multiple Scott Rothstein

   investors, when in fact, Mr. Szafranski was getting kickbacks and commissions for

   recruiting investors instead of operating as an independent fiduciary. See

   Szafranski Factual Proffer, p. 2-3. He was responsible for $6.5 million in restitution.

   See Szafranski Sent. Memo, p. 2. For his role in the Rothstein fraud (he did not

   receive a minor role adjustment), Mr. Szafranski was sentenced to 30 months by

   Judge Dimitrouleas, which he later reduced to 20 months for cooperation. The fact

   that Mr. Szafranski was a third-party fiduciary who operated his own company,

   profited millions of dollars from the fraud, and was certainly not a minimal

   participant in the conspiracy, clearly reflects the need for greater punishment than

   does Ben—a lowly bank employee who made a maximum of $60,000.00 during the

   course of his involvement in the conspiracy.

         Although the preceding two cases are some of the leading comparables from

   within the district, they are by no means the only cases when looking at a national

   level. For example, Kareem Serageldin, a former Credit Suisse Managing Director,

   was sentenced to 30 months imprisonment for his involvement in a scheme to

   conceal over $100 million dollars in losses, which stemmed from his company’s




                                      MARKUS/MOSS PLLC
                                             12
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 13 of 23




   investment in subprime mortgage-backed securities. See DoJ Press Release.4 After

   pleading guilty to a conspiracy to commit wire fraud and falsify records, Serageldin

   was sentenced to 30 months imprisonment and ordered to pay a $150,000.00 fine.

         In United States v. Beth Zastawny, 19-cr-30019, defendant Zastawny received

   a term of probation, with the first year to be served in home confinement, in a bank

   fraud and money laundering case out of the District of Massachusetts. Ms.

   Zastawny stipulated to over $4.2 million in loss caused to Blue Hills Bank in 2015

   from her fraudulent misrepresentation of her assets and accounts receivable. See

   Zastawny Info., p. 1-2. [D.E. 1]. When Ms. Zastawany’s business began to fail, she

   opted to obtain bank loans through fraudulent means. Id.

         Similarly, in the case of United States v. Tae Kim5, Kim, a former Citibank

   and WSFS Bank loan officer, admitted to submitting false information about a

   client’s available deposits at Citibank in connection with a loan application at

   another bank; and, falsifying the scope of a client’s liabilities in connection with a

   loan at WSFS Bank. See Tae USAO Release.6 Just like Ben, defendant Tae agreed

   to forfeit $60,000.00 in a money judgement. See Tae Plea, p. 4. [D.E. 5]. For his role

   in the bank fraud conspiracy, Judge Richard Andrews sentenced Tae to 18 months

   imprisonment and ordered over $3.2 million dollars in restitution.




   4 https://www.justice.gov/usao-sdny/pr/former-credit-suisse-managing-director-
   sentenced-manhattan-federal-court-30-months
   5 United States v. Tae Kim, 17-cr-42, D. Del.
   6 https://www.justice.gov/usao-de/pr/former-banker-sentenced-18-months-federal-

   prison-fraud

                                     MARKUS/MOSS PLLC
                                            13
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 14 of 23




           The next example illustrates that, even in cases where a bank employee is

   caught accessing and pilfering accounts at the bank where the defendant was

   employed, a nonincarcerative sentence has still been found to be appropriate.

   Reuben Thompson-Quartey7 was an employee at Beneficial Bank in Pennsylvania

   that used his position of trust to access confidential account information and means

   of customer identification. See Thompson-Quartey Info., p. 1-2. [D.E. 1]. Mr.

   Thompson-Quartey then sold that unique and confidential information to co-

   conspirators, who then took the confidential customer data and created false

   drivers’ licenses in the names of true account holders to surreptitiously withdraw

   funds from victim accounts. Id. Over the course of the one-year conspiracy in 2016,

   Mr. Thompson-Quartey and his co-conspirators stole hundreds of thousands of

   dollars from victims. For his role in stealing confidential customer data and selling

   it to co-conspirators knowing they would be victimized, Judge Harvey Bartle, III

   sentenced Mr. Thompson-Quartey to six months home confinement, 100 hours of

   community service, and $299,000 in restitution. See Thompson-Quartey J&C, p. 5-6.

   [D.E. 23].

           In a set of facts not too dissimilar from Thompson-Quartey is the case of

   United States v. Timothy McMillian, 19-cr-128, N. D. Ala. There, defendant

   McMillian, a Regions Bank employee, fraudulently accessed Regions Bank customer

   profiles and shared their social security number and other identifying information

   with co-conspirators, who later then assumed Regions Bank victim identities and



   7   United States v. Reuben Thompson-Quartey, 18-cr-436, E. D. Pa.

                                      MARKUS/MOSS PLLC
                                             14
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 15 of 23




   withdrew hundreds of thousands of dollars from four different victim accounts. See

   McMillian Plea, p. 2-4. [D.E. 3]. Judge Abdul Kallon sentenced Mr. McMillian to 24

   months imprisonment.

         In the case of United States v. Jennal Aziz, 18-cr-226, S. Dist. Ga., Ms. Aziz, a

   bank manager, pled guilty to accessing “Bank A’s” confidential customer account

   information so that a co-conspirator, who was not a bank affiliate, would direct-

   solicit salient individuals for a fraudulent investment scheme. See Aziz Plea, p. 2.

   [D.E. 29]. For her role in this conspiracy, Ms. Aziz was sentenced to six months

   imprisonment.

         Just last month in United States v. Hamid Akhavan, 20-cr-188, S. Dist. Ny,

   Judge Rakoff sentenced Mr. Akhavan to just 2.5 years after being convicted at trial

   and even violating the terms of his pretrial release. Mr. Akhavan was one of the

   leaders of a bank fraud scheme wherein he and his co-conspirators lied to banks

   about the nature of their business, which was the marijuana trade. According to the

   government’s sentencing memo, co-conspirators testified that Mr. Akhavan was

   “uniformly identified [] as the leader of the Scheme throughout the relevant time

   period.” [D.E. 318]. What is more, for his involvement as a leader of a more than

   $150 million dollar bank fraud conspiracy that generated Mr. Akhavan nearly $8.5

   million dollars, Judge Rakoff found 30 months incarceration to be sufficient, but not

   more than necessary to provide appropriate punishment.

         Here, a sentence of not more than 30 months imprisonment, served half in-

   half out, is warranted in light of the sentences imposed in the highlighted cases



                                     MARKUS/MOSS PLLC
                                             15
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 16 of 23




   above, particularly in the context of TD Bank Vice President Frank Spinosa and

   third-party fiduciary verifier Michael Szafranski, in order to avoid unwarranted

   sentencing disparities within the District. In zeroing-in on Ben’s criminal conduct, it

   amounts to sending emails or signing letters his co-defendants prepared for him,

   which is significantly lesser on the scale of mens rea culpability than that of the

   conduct associated with the defendants in the preceding discussion. Ben is far less

   culpable than all of the above-described defendants, both in this District and others

   and, accordingly, he deserves a sentence consistent with those imposed in the more

   egregious cases perpetrated by more culpable individuals.

         III.   BEN IS A DEVOTED FULL-TIME, STAY-AT-HOME DAD

         Congress has directed that a defendant’s personal characteristics should be

   considered equally with “the nature and circumstances of the offense.” 18 U.S.C. §

   3553(a)(1). Yet these factors are given no weight in the guidelines calculation;

   indeed, the guidelines recognize only the defendant’s criminal record (providing for

   higher offense levels for a greater criminal history, rather than reductions for no

   prior record). See Rita v. United States, 551 U.S. 338, 364-65 (2007) (“The

   Commission has not developed any standards or recommendations that affect

   sentencing ranges for many individual characteristics. Matters such as age,

   education, mental or emotional condition, medical condition (including drug or

   alcohol addiction), employment history, lack of guidance as a youth, family ties, or

   military, civil, charitable, or public service are…matters that § 3553(a) authorizes

   the sentencing judge to consider.”). See also United States v. Martin, 520 F.3d 87, 93



                                      MARKUS/MOSS PLLC
                                             16
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 17 of 23




   (1st Cir. 2008) (affirming a 91-month variance down from the guideline range based

   in part on “the support that the defendant stood to receive from his family [and]

   personal qualities indicating his potential for rehabilitation”). Therefore, we urge

   the Court to balance the guidelines calculations by giving fair and due consideration

   to the many characteristics that weigh heavily in favor of sentencing Ben to a 30-

   month split sentence.

         Ben was born in Los Angeles, California, into an Iranian-Jewish family. For

   the first eight years of his life, Ben lived together with his parents and sister. At age

   eight, his parents separated, and his father moved to El Paso, Texas. At first, Ben

   stayed with his mother and in sister in LA, but with his mother’s responsibilities

   exceeding her capacity to provide, the decision was made to send Ben to live with

   his father at age twelve. During the period of Ben’s parents separating, his mother

   was caring for her two children, her sister, and their mother, which was more than

   she could handle.

         At twelve in El Paso, Ben found it rough assimilating into the new system,

   with being bullied a prevalent memory of those formative years. Apart from being of

   short stature, Ben particularly struggled with his family heritage. Kids chided him

   before being of Middle Eastern descent, something particularly difficult in the wake

   of 9/11, and for being Jewish. Antisemitism was a constant reminder to Ben that

   much of his classmates did not like him for something beyond his control; and this

   weighed heavily on his heart. While in El Paso, Ben largely was left to fend for

   himself as his father owned and operated a small retail clothing store in a strip



                                       MARKUS/MOSS PLLC
                                              17
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 18 of 23




   mall. The store always struggled financially, but Ben’s father did his best to run the

   business and would open and close the store every day. The rigors of small business

   ownership did not leave an abundance of time for Ben and his father to share

   together.

         Upon graduation from high school, Ben decided to leave Texas for South

   Florida, where he had earned a merit-based scholarship to Johnson & Whales

   University, in North Miami. Ben not only maintained his academic scholarship, but

   excelled in his studies, earning Dean’s list recognition every semester until his

   graduation from college with a bachelor’s degree in Business Administration.

         During college, Ben started working an entry-level job at a hotel on Miami

   Beach, where after four years he rose to the position of concierge. Wanting to find

   employment in his field of study, Ben applied and was hired for an hourly wage

   position, personal banker, with Wells Fargo Bank in late 2014.

         Not long after Ben began working at Wells Fargo, his mother began having

   consistent and severe abdominal pain, which doctors in California concluded

   required a routine gallstone surgery. Unfortunately, however, during the procedure

   Ben’s mother suffered a reaction to anesthesia and would not resuscitate the day

   following surgery. In response, doctors administered another drug to counteract the

   anesthesia, which had the effect of giving Ben’s mother a heart attack. Ben arrived

   from Miami just in time to be at his mother’s side before she tragically passed for

   what was supposed to be a routine and simple procedure.




                                     MARKUS/MOSS PLLC
                                            18
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 19 of 23




         When the related civil case began to pick up steam in 2016-17, Ben began to

   suffer physical symptoms from anxiety and stress associated with the overwhelming

   toll of litigation. Ben began to form welts and hives on his skin, which doctors

   attributed to stress and anxiety. Things became so severe doctors even

   recommended a surgery to remove some nerve endings in his lower back through

   his tailbone. Ultimately, Ben declined to do the surgery and self-medicated through

   alcohol abuse. As the civil and criminal probe advanced, Ben did his best to manage

   his stress as best he could, which frequently amounted to Ben not leaving the house

   and drinking alcohol in despair while lamenting his prior conduct and the lasting

   consequences those actions yielded. Ben has suffered a tremendous personal cost in

   grief and angst. There is not one day that has gone by that Ben does not regret his

   actions and the harm it enabled others to perpetrate the crime.

         Because of his ongoing criminal case, finding stable work would be a difficult

   task in normal times. But with the added economic hardship stemming from a

   global pandemic, work has simply been impossible for Ben to find. So, while Ben’s

   devoted, hard-working wife spends her nights in the pediatric wing of a local

   hospital to financially support their young family, Ben has assumed the role of

   primary care provider for their infant son. He prepares and provides his son’s food,

   changes diapers, reads, teaches, and otherwise does everything within his reach to

   be the best full-time dad he can be. If Ben were sentenced to a significant period of

   incarceration, there would undoubtedly be deleterious effects on his son’s wellbeing

   as well as the Rafael family as a whole.



                                     MARKUS/MOSS PLLC
                                              19
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 20 of 23




         Children in their early childhood (from ages two to seven) may also suffer

   from parent-child separation as well as the trauma of experiencing parental

   criminal activity and arrest, while children in their middle childhood (from ages

   eight to eleven) may experience low self-esteem or poor self-concept as they struggle

   in developing a sense of autonomy and individuality. Adolescent children may

   display an increased level of aggression or maladaptive coping mechanisms which

   could eventually lead to school dropout, delinquency, or adult crime. 8 See also:

   United States v. Dominguez, 296 F.3d 192 (3d Cir. 2002) (district court erred in

   concluding it could not depart four levels in bank fraud case for defendant who

   resided with elderly parents, who were physically and financially dependent on

   her); United States v. Davis, 2008 WL 2329290 (S.D.N.Y. June 5, 2008) (court

   imposed time-served on a first time offender devoted to the education of the six

   children of his 15 year marriage – and the judge believed incarceration would deny

   the children the “care and guidance clearly needed at this point in their lives”); and

   United States v. Crawford, 2007 WL 2436746 (E.D. Wis. Aug. 22, 2007) (district

   8Maternal Incarceration and Children’s Long-Term Outcomes: Timing versus
   Dosage? Rosa M. Cho, Brown University.

                                     MARKUS/MOSS PLLC
                                            20
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 21 of 23




   court granted a variance from the Guidelines due in part to the defendant’s family

   situation with five children and the impact incarceration would have on the

   children).

         There is no question that the prospect of Ben being away from his child and

   family for any length of time is more severe a punishment than any term of

   incarceration would amount to.

         IV.    BEN’S COOPERATION WAS SUBSTANTIAL

         We will address this more at sentencing, but as an overview, Ben:

                • Participated in debriefings with the Government for hours at a time
                to answer questions, share information, and examine documents;

                • Spent hours prior to each debriefing to sufficiently prepare, gather
                documents, and refresh recollection; and

                • Is available to testify in the trial of Jason Van Eman.

         We understand that Ben’s second case is an issue here, but we still believe

   his cooperation can and should be considered by the Court. While it was expected

   that as a result of Ben’s efforts, the government would move, pursuant to Fed. R.

   Crim. P. R35(b), for a reduction of Ben’s sentence as soon as his cooperation was

   complete in the trial of Jason Van Eman. But because of the PPP/EIDL case, the

   government is now mum on whether it still plans to use Ben in the Van Eman trial.

         The Court may, of course, consider the government's proposal; but the

   ultimate sentence to be imposed remains within the sole discretion of the Court,

   which may consider a defendant’s efforts towards cooperation. See United States v.

   Landron-Class, 696 F.3d 62 (1st Cir. 2012). The Court can also look to the research



                                      MARKUS/MOSS PLLC
                                             21
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 22 of 23




   and statistics of the U.S. Sentencing Commission with regard to cases involving

   cooperation. In the fiscal years 2008 through 2014, the median percent decrease

   from the bottom of the guidelines in fraud cases was over 70%. 9 Applying that

   metric to Ben’s case would qualify him for a split sentence, even before variance

   arguments.

         Ben’s acceptance of responsibility, his personal characteristics, the support he

   has from his family and in the community, his desire never again to be in a position

   where he could be separated from his family, his willingness to cooperate and the

   other factors discussed above, demonstrate he deserves a sentence of not more than

   30 months, to be served as a split sentence, for his involvement in both cases.

                                     CONCLUSION

         “It has been uniform and constant in the federal judicial tradition for the

   sentencing judge to consider every convicted person as an individual and every case

   as a unique study in the human failings that sometimes mitigate ... the crime and

   the punishment to ensue." Koon v. United States, 518 U.S. 81, 113 (1996). Here,

   Benjamin Rafael admittedly committed the crimes of conspiracy to commit wire and

   bank fraud. He does not seek to justify, minimize, or explain away these actions. He

   knows they were wrong.




   9http://www.ussc.gov/Research_and_Statistics/Annual_Reports_and_Sourcebooks/20

   12/sbtoc12.htm and
   http://www.ussc.gov/Research_and_Statistics/Annual_Reports_and_Source
   books/Archives.cfm

                                      MARKUS/MOSS PLLC
                                             22
Case 1:21-cr-20161-AHS Document 26 Entered on FLSD Docket 07/06/2021 Page 23 of 23




         We respectfully request that this Court sentence Ben Rafael to a total term of

   30 months, to be served half in custody and the other half on home confinement,

   along with community service, and a term of supervised release.

                                                Respectfully submitted,

                                                MARKUS/MOSS PLLC
                                                40 N.W. Third Street, PH1
                                                Miami, Florida 33128
                                                Tel: (305) 379-6667
                                                Fax: (305) 379-6668
                                                markuslaw.com

                                         By:    /s/ David Oscar Markus
                                                David Oscar Markus
                                                Florida Bar Number 119318
                                                dmarkus@markuslaw.com


                                                /s/ Todd C. Yoder
                                                Todd C. Yoder
                                                Florida Bar Number 71263
                                                tyoder@markuslaw.com




                                    MARKUS/MOSS PLLC
                                           23
